Situation in Japan, including the nuclear power plant alerts (debate)
The next item is the Council and Commission statements on the situation in Japan, including the nuclear power plant alerts.
President-in-Office of the Council. - Madam President, on behalf of the Council I want to begin by conveying our condolences to the people of Japan, those who have lost loved ones and the many others who have been touched in one way or another by the tragic events over 10 days ago. I also pay tribute to the courage and fortitude of those who are now struggling to tackle the consequences of the terrible earthquake and tsunami, as well as those endeavouring to deal with the consequences of the nuclear incident.
The European Union stands alongside the Japanese people at this extraordinarily difficult and challenging time. We have already provided Japan with assistance in a very concrete way. On the very day that the earthquake struck, the European Council asked the High Representative and the Commission to mobilise all appropriate assistance. The European Civil Protection Mechanism was activated in order to help coordinate assistance offered by the Member States.
Within a very short time the European Union was responding to requests for assistance from the Japanese Government. The European Union stands ready to continue to answer calls for humanitarian assistance, technical support of any kind or more specialised assistance that the Japanese authorities may consider appropriate.
On behalf of the Council, I would like in particular to thank Commissioner Georgieva and the High Representative for a swift, comprehensive and very coordinated response to the disaster. The EU civil protection team deployed in Japan has our full support. Individual Member States have also been prepared to make very generous offers of assistance.
It is also important to mention that the Council will need to follow up on the macroeconomic impact of the Japanese crisis. Ministers already had a preliminary debate on the matter at the Ecofin breakfast on 15 March.
Obviously one of the main concerns for us all is the situation at the Fukushima Daiichi nuclear power plant. I would like to stress the fact that the Hungarian Presidency acted without delay, taking into account the gravity of the events and the possible effects in Europe, especially regarding the nuclear risk.
We promptly convened the Working Party on Atomic Questions and an Extraordinary Energy Council in order to assess the situation in Japan, as well as its possible repercussions on the EU, and reflect on the EU response.
I would like to underline that the first message to come from the Council was one of solidarity, compassion and readiness to provide humanitarian as well as technical assistance. This message is also one of respect for the tenacity and the resilience of the Japanese people, especially those who are still struggling to cope with the situation in Fukushima.
It is thanks to their tenacity in extremely difficult conditions that one can now see some hope regarding the situation of the nuclear plant, although it remains serious. The major problem now is the high level of contamination that has been measured in the vicinity of the plant.
Our support to Japan needs to continue. Several Member States are making a contribution, either bilaterally or through various coordination mechanisms operated by the Commission or the International Atomic Energy Agency. As the Hungarian Minister for Rural Development, Sándor Fazekas, was told at the meeting of the Environment Ministers, for the moment the events at Fukushima nuclear plant have no consequences for the population in the EU. Radiation levels in all Member States are normal and appropriate controls are in place regarding foodstuffs imported from Japan. However, the accident at the Fukushima nuclear plant calls for an effective EU response.
There are certain lessons to be learned from this accident. Implementing and continually improving the high standards for nuclear safety is a top priority for EU regulators and operators; but the very concept of continuous improvement implies that we need to draw the lessons first, despite the fact that the accident was caused by external factors and not by malfunctions at the plant. Several Member States and industry operators have already decided to review the safety of the nuclear plants, which should be welcomed.
Following the Extraordinary Council of Energy Ministers on 21 March, the Hungarian National Development Minister, Tamás Fellegi, has written to brief President Van Rompuy on the proposal for stress tests for nuclear power plants and for other countries, particularly our neighbours, to be associated with this exercise. The scope and modalities for the test should be developed in light of recent events and making full use of the available expertise. As to the scope, noting that each nuclear plant has its own specificities, the following core areas could possibly be addressed by the assessment: flood risk, seismic risk, backup systems and emergency procedures.
The European Nuclear Safety Regulatory Group, with the full involvement of the Member States, will define the modalities of this assessment in consultation with the relevant stakeholders. Whilst it is difficult to set a firm date for this, it is clear that it needs to get under way as soon as possible.
The issue of the safety of nuclear plants obviously does not stop at the EU's borders. This is why it is important to involve neighbouring third countries. An assessment needs to cover both existing and planned plants, and we must make full use of international organisations and bodies, like the International Atomic Energy Agency, and other international associations like the G20 to involve other countries.
It is obviously important that the message to the public regarding the situation in Japan is clear. I have two comments on this. First, the credibility of the exercise depends on our being transparent about the modalities and outcome of the assessment. Second, however serious the situation in Japan is, we should not give the impression that the issue of nuclear safety is being addressed piecemeal and only now. It is important to recall that there has been a legally binding framework in place in Europe for over 25 years. As far as the specific nuclear issue is concerned the Council will obviously be following closely the developments and will in any case return to the matter in June.
The European Council later this week will take stock of the situation in Japan in the aftermath of this tragedy. I have no doubt that our Heads of State and Government will want to express their continued solidarity with the people of Japan as I do now. The European Union will continue to stand ready to provide whatever assistance we can to help them through this difficult time. Once again, I salute their courage and determination.
Member of the Commission. - (DE) Madam President, honourable Members, the Commission has expressed the solidarity of the European Union with the people and government of Japan. We have expressed our deep sympathy. We believe that the courage and the calm attitude of the Japanese people is worthy of our utmost respect and admiration.
We have coordinated aid efforts under the Monitoring and Information Centre so as to make a common offer of aid from the EU. Blankets, mattresses, water containers, tents and hygiene equipment have been provided by 13 Member States as part of an initial joint EU aid package. We are awaiting further offers and will be taking delivery of and distributing aid consignments in Japan in the coming days: on Thursday - in other words, tomorrow - and on Friday. Commissioner Georgieva will be present in person.
We have also offered to assist at the nuclear power plant complex, but our assistance has not yet been requested. Where nuclear energy is concerned, we are in close contact with the International Atomic Energy Agency in Vienna and are monitoring, assessing and analysing the safety situation in Japan closely. Further information is required before we can estimate the impact of the incident at the nuclear power plant. At the moment we are assuming that the Japanese engineers and technicians and the Japanese Government will regain control over this nuclear power plant complex and that further damage from the disaster can be avoided.
We are assessing what lessons we should learn from this for Europe. To this end, on Tuesday last week we held a high level conference - with all the Member States, with all the energy enterprises that operate nuclear power plants, with all the enterprises that manufacture nuclear power plants and with the atomic energy authorities of the Member States. On Monday an Extraordinary Energy Council was held, having been convened by Mr Fellegi.
It must be realised that there is great disparity between the situations and positions of the European Member States as regards nuclear power plants. Fourteen countries operate nuclear power plants; for 13 of these it is part of their long-term energy policy, while one - Germany - has a strategy to phase out nuclear power. Thirteen countries have no nuclear power, of which two - Poland and Italy - are currently considering moving into or resuming nuclear energy production. With the exception of renewable energy - with its 20% target - the energy mix lies within the competence of national legislation and policy. We respect that.
The situation in different parts of Europe varies greatly - overall, Europe generates 30% of its power from nuclear energy, but in Austria the share is approaching 0% and in France it is 80% - but there are two common denominators. The first, which we will come back to in the course of the year, is the infrastructure. Whatever direction energy policy is to take, expansion of the infrastructure for electricity, gas and storage capacity - in terms of both quality and capacity - needs to be accelerated. Secondly, safety. The safety of industrial plants in general, of infrastructure in general and of nuclear power plants in particular is a common concern for the benefit of workers in the power plants, the citizens of Europe and European nature.
We are therefore proposing that we look at whether it is meaningful and appropriate, in view of the already recognisable causes and the emerging information on the causes of the incident in Japan, to carry out a safety check - a stress test; in other words, an extraordinary test based on common standards and criteria with the aim of further reducing risk in the 143 nuclear power plants that are operated in the European Union, as well as for the building of any new plants in the European Union.
Safety benefits all citizens, regardless of whether the Member State in which they live has nuclear power, is planning nuclear power, is phasing out nuclear power or has no nuclear power. This would look at particular criteria such as flooding and risks to operation and safety, earthquakes and knowledge gained in Japan, cooling systems and their functioning and the subject of power supply and backup power in a staggered configuration, so that more cooling can be maintained by means of power and backup power units even where there is a risk of earthquakes and flooding. This would involve general criteria for all nuclear power plants as well as special criteria for each particular design, age, location, seismic risk, flood risk and other factors. This special review should also include topics such as aircraft crashes, cyber attacks and terrorist attacks.
The Commission's offer to the Member States is that it will prepare and coordinate this jointly with the atomic energy authorities. This is only an offer; acceptance is voluntary. The Member States are themselves responsible for deciding whether they want to perform a general and special common stress test in Europe.
The previous speaker mentioned neighbouring states which are just as important for our safety; a central one of these is Switzerland, along with Ukraine, Armenia, Turkey and the Russian Federation. I have had a long telephone conversation with the Ukrainian Energy Minister. He stated that he would be happy to participate if there were a general stress test for the European Union - in other words, an offer on his part. It is clear that our authority in respect of a stress test outside of the European Union and its Member States will depend greatly on whether we can organise this jointly in Europe. If some Member States do not want to participate then we will have less authority when making an offer to Turkey, Ukraine, Russia and Switzerland than if all the Member States take a common view that this is an important safety task.
We will therefore prepare these safety criteria in the coming weeks and we are happy to cooperate not just with Parliament, but also with all those involved in the European Union - with NGOs, energy enterprises, workers, technicians, engineers in the power stations - with the aim of achieving the greatest possible further reduction in risk and increase in safety. We are grateful that President Sarkozy wishes to address this whole topic at the G20 and therefore lessons will be learnt not just for nuclear power plants in Europe, but also for those throughout the rest of the world.
This is the situation for our part. We will be happy to provide Parliament with information on how to proceed further at any time via its specialist committees - as we have already done in recent days in the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy - and we look forward to corresponding support from the European Council here in Brussels tomorrow and the day after.
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, we have been reminded once again of the force of nature and we are seeing the limits of human capability and how we are at the mercy of these powerful forces of nature. At such moments we can only show solidarity with the Japanese - a solidarity that is expressed in our thoughts and prayers, but also in practical assistance. When the Commissioner mentions that we are providing aid, trying to provide relief and support people, that is an important measure that not only provides direct assistance, but also provides some comfort. I also know that it is not just the state organisations that are doing this, but that many of the citizens of Europe are prepared to donate, to give their own private money. In my home town alone - where I am a patron - EUR 50 000 was collected within three days, and the money is still coming in. This is happening all over Europe. It shows that there is a high level of support.
At the same time, we should pause for thought and not immediately start pressing our buttons for internal political purposes. Undoubtedly, however, we will look at the experience that has been had and the lessons to be learned from the nuclear incident and will have to carry out the stress test, and I hope, Commissioner, we will do this at European level - because borders are meaningless when such incidents occur. We must ensure that we create the necessary infrastructures for alternatives and that research is carried out into possible new energy projects, which should equally address issues such as climate change, jobs and competitiveness.
We also need to realise that the words 'ancillary risk' will play a different role. People no longer have faith that companies will observe all the regulations and that there is nothing that cannot be calculated. Japan will change our thinking on these issues and consequently we need to rethink the issue of ancillary risk; new conclusions will be drawn and must give rise to new considerations and new policies. We should discuss this with the calmness that it demands.
on behalf of the S&D Group. - (SV) Madam President, one of the world's most developed countries from an economic and technical perspective has been thrown into a state of humanitarian crisis. It is, first and foremost, a tragedy for all those people who have been affected. The images from Japan are heart-rending. We need to give them all the support and every possible form of assistance we can. However, the disaster also demonstrates the vulnerability of all modern societies. What has happened in Japan could happen in other parts of the world - even here. Even in countries with extremely high safety requirements, this safety may prove deceptive.
Now, of course, we cannot simply imagine nuclear power away. There are certainly some countries in Europe that do not have nuclear power, but the majority are extremely, or completely, dependent on it. Some are building new nuclear power plants and some are decommissioning them. That is the situation we find ourselves in - in other words, the situation is different in different Member States as regards vulnerability, but we are nevertheless in this together and we need to take a long term- approach to our energy supply.
We quite simply have to switch our energy systems so that we reduce the risks and the one-sided nature of these systems. We must make a serious effort to prioritise research and development and investments in, and the expansion of, long-term sustainable and renewable energy sources. Europe has huge untapped potential here that should be set against the fact that the construction of new nuclear power plants will make us dependent on them for many more decades to come - in other words new investments in nuclear energy are a means of postponing and preventing the expansion of renewable energy, a way of mortgaging the future.
Instead, what we should be doing now is having a serious debate with regard to raising the EU's renewable energy targets and ambitions and as soon as possible deciding on binding energy efficiency targets and a long-term plan for our energy supply - a switch to renewable energy. The collective stress test for nuclear power plants in all countries is therefore necessary, but then what is needed is a long-term approach.
on behalf of the ALDE Group. - Madam President, the images of the massive earthquake and tsunami in north-eastern Japan are terrifying; our thoughts and heartfelt sympathies go to those who have lost homes and loved ones.
Of course we welcome the EU help package. In Fukushima, personnel are still working at the site of the nuclear power plant to prevent further radiation contamination, and this of course has to be assessed thoroughly all over the European Union - including in Brussels.
I welcome the stress test proposed by the Commission, but I think it has to be added that we cannot just have a stress test based on technology and geography. We need two other steps. One is on the security culture, where it obviously has been impossible to envisage multiple risks. The second is on the institutional framework, including an oversight of the relationships between the national regulatory bodies and the nuclear companies. Furthermore, authorities should not be allowed to audit themselves.
Finally, as we evaluate the consequences of the disaster, we should base our discussion on information and knowledge. Radical measures might be necessary - I would think are necessary. But one thing should be obvious: we have to reform our energy production and to rely instead on renewable energy and we have to do it now.
on behalf of the ECR Group. - Madam President, let me express my admiration for the stoic Japanese resilience in the face of these mighty forces of nature. We must remember the extraordinary strength of the earthquake and of the tsunami.
I welcome the precautionary stress tests on European nuclear power plants, while remembering that the nuclear industry is already the most regulated and safety conscious in the world, and I note the statement earlier this year from WENRA, the Western European Nuclear Regulators Association, about making new reactors even safer than our existing ones. It is salutary to compare the safety records of the coal, oil and hydroelectric industries with that of the nuclear industry, in terms of accidents involving loss of life.
Madam President, I see a silver lining in this awful cloud for Japan - namely that the rebuilding and restoration work in that country, courtesy of the deep pockets of the insurance industry, should give a huge boost to their economy and that will be good for the rest of the world.
I thank the Minister and the Commissioner for their thoughtful remarks and I would say to Member States, and everyone else: do not go wobbly on nuclear power now, we need it too much.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, of course this situation requires that we should assist Japan as best we can and with all the resources at our disposal. A country hit by the kind of disaster that has hit Japan needs all the help it can get. However, I find remarkable the levity with which we heap praise on Japan's heroes. I believe that we are failing to recognise that the people referred to as 'heroes' know better than anyone else that they are risking life and limb and that many of those who are fighting the nuclear meltdown in Fukushima are already dead men walking. The Japanese know better than any other nation in the world what devastation a nuclear disaster can unleash. Their history is dominated by Hiroshima and Nagasaki. Every child in Japan is aware of the consequences of nuclear meltdown. We should be aware of this when we come to discuss Japan. The Japanese know better than anyone else all the horror entailed not just in this situation, but also in what is yet to come. Perhaps the Ukrainians, who have witnessed the devastation of part of their country for the last 25 years, are the only others qualified to speak about this.
For me, current European discussions, unlike those of 25 years ago, should consider the political implications when we discover that in our own countries we have a technology that can get out of control, not just annihilating the past in certain regions or destroying the present, but also reaching insidiously into the future of all those living in the vicinity of these plants, as well as in the wider environs. I do not believe that we are doing this when we talk about stress tests, Mr Oettinger. We must be much more honest and should admit that we in the European Union have frequently been confronted with situations verging on nuclear meltdown in the plants that we operate. Let me give you a short list: Tihange in Belgium, Civaux in France, Philippsburg in Germany, Kozloduy in Bulgaria, Paks in Hungary, Brunsbüttel in Germany, where there was a hydrogen explosion, Forsmark in Sweden, Barsebäck in Sweden, Blayais in France, Krümmel in Germany - this is a list of the most striking incidents that have occurred, with a range of different causes, since Chernobyl, where we have found ourselves on the threshold of nuclear meltdown.
How are we to deal with the fact that a nuclear meltdown could occur in any of the plants that we operate? Are we to do this through stress tests? In my opinion, these tests are only relevant if they lead us to produce a plan indicating which plants and which defined risks are to be the first to go as we turn our backs on this high-risk technology. If these stress tests are intended to reassure the public and once again to suggest that we in Europe could never be faced with situations like those currently experienced in Japan, then I believe that these tests are wrong. By the way, we would very much welcome the opportunity to have a say in deciding who defines the stress tests - this matter cannot be left to the nuclear power plant operators themselves - as well as who implements the tests and evaluates them. The hitherto responsible authorities have turned a blind eye far too often to the difficulties encountered in European plants and have approved plants that never should have passed the conformity assessment procedure, as Euratom did in the cases of Belene and Mochovce, for example.
Madam President, like other speakers I would like to express my condolences to the people affected by the tragedy in Japan, a tragedy that is still ongoing. We need to do everything we can to help the Japanese people.
Regarding the lessons we need to learn in Europe, the question of nuclear safety is clearly at the top of the agenda now. Especially in relation to the 'stress tests' to be performed on nuclear plants in Europe. What happened in Japan has serious implications for EU energy policy in the future.
The humanitarian disaster shows the importance of moving towards a non-nuclear Europe. We need a moratorium on nuclear energy, and what is needed is massive investment in sustainable and renewable energy. There must be a review of the nuclear safety regulatory system as well.
on behalf of the EFD Group, - (IT) Madam President, ladies and gentlemen, I also wish to express my sympathy and admiration for the dignity, fortitude and cohesion demonstrated by the Japanese people in the face of the sort of catastrophe that the world has rarely seen in terms of size and severity. The behaviour of the Japanese people is truly an inspiration to all and they deserve our help.
The lesson to be learned from this experience is the need to strengthen the European civil protection system through more closely coordinated action and the wider availability of people and resources so that we can act quickly in the event of disaster.
With regard to the nuclear option, it would be a mistake to discuss this topic on the emotional tide of current events: the subject is too important and must be addressed with a scientific approach. It is absolutely right to strengthen security measures for present and next-generation power stations and to dismantle those that are older and more unsafe, but we must avoid political exploitation and be cautious and pragmatic, as Mr Brok said. We should remember that in the same Fukushima area, a dam collapsed during the earthquake with many casualties, but this does not lead us to think of dismantling dams or building new ones, hence I call for caution, attention and openness to the future.
(FR) Madam President, the terrible disaster which struck the Tōhoku region in the north-east of Japan has naturally aroused compassion and sympathy on the part of all Europeans. Beyond that feeling, we must of course participate in the rescue effort because the situation is, I believe, far from being stabilised in Japan. Japan is a remarkable country, an extremely dignified, strong and brave country, which is aware of its duties, but where bureaucracy has, as elsewhere, effects that can paralyse initiatives.
One of the lessons to be learned from this disaster is that the most effective emergency relief is, in the end, the one that arrives by sea. Of course, this requires there to be sufficient facilities nearby.
The situation is not stabilised and many homeless people are still suffering from the cold and from hunger. We believe that the lessons from this tragedy are the following: the first is that the worst always happens, the worst always ends up happening. The Titanic was built to be an unsinkable ship. 'Even God could not sink it' was what was said about it. Yet it sank on its maiden voyage, despite the watertight caissons, because the engineers did not think there could be a leak on that scale.
Well, the worst always happens, the earthquake plus the tsunami, this was, of course, the worst scenario. However, there will be other earthquakes, there will be the big Kanto earthquake that we are expecting at any moment. There might be one in California, in Italy or in the Caribbean. Therefore, as has been said, we need to be prepared for this by enhancing civil protection.
The second and final lesson is that we must nevertheless not give in to panic. We cannot, at the same time, be told that we must forsake nuclear energy on the grounds that radioactive fallout is dangerous, while also being told that we should stop using fossil fuels because CO2 is being discharged into the atmosphere. A choice will have to be made.
(LV) Madam President, the misfortune that the Japanese people have experienced is immense. I should like to put on record my deepest sympathy for the families of those who have suffered and those who have died, and their near ones. The nobility and composure exhibited by the Japanese people in this time of trial is worthy of the greatest respect and is an example for the whole world. Japan is faced with an intensive task of restoring its devastated territories, which will require significant resources, including inward investment. That is why I call for the European Union-Japan summit scheduled for 25 May to take the decision to begin negotiations on a free trade agreement between the European Union and Japan. This agreement would have to be of benefit to both parties; it would have to guarantee equal market access conditions to both partners, both in the flow of goods and services and in relation to agricultural products. A free trade agreement could become one of the instruments for the third opening of Japan, as Japan's Prime Minister, Mr Kan, has picturesquely termed it. The accident caused by the tsunami at the Fukushima nuclear power station is a cause of serious alarm throughout the world. We must bow our heads in respect and gratitude to those heroes who are working, at the risk of their own lives, to stabilise the situation in the nuclear reactor. The experience currently being gained by the Japanese engineers and nuclear power experts in accident prevention is unique. It is important for the world to learn from this experience. The experience of Fukushima must be of service to humanity, by becoming the basis for testing nuclear power stations and the development of improved safety criteria. In conclusion, I should again wish to confirm that the European Union must do everything possible to help Japan, one of our closest partners. Thank you.
Madam President, two themes have emerged in the aftermath of the tragic events which struck Japan 12 days ago. The first has been the Japanese response which, in terms of structural preparation in the cities, the rapid response of the emergency units and the inspirational resilience shown by the Japanese people, has been exemplary and should serve as a template for other earthquake-prone countries. However, the second theme, that of the nuclear fallout in Fukushima, is more difficult.
While Japan will undoubtedly learn swiftly from these events, Europe too must take these lessons on board and our reaction might be broken up into two areas. The first is to secure beyond doubt the safety of nuclear power plants operating in the EU. I welcome plans for tests and would like to stress that they must conclude with common rules between Member States on the security of nuclear power plants and on the storing of highly toxic nuclear waste. This is particularly pertinent in my Ireland East constituency. The largest collection of such material is housed at Sellafield nuclear plant in England just 280 kilometres from County Louth.
Our second response should concern the future of nuclear power as a whole. In this regard, a complete halt to the construction of new nuclear power plants must be agreed. In order to ensure the continued provision of sufficient energy for the EU, investments in renewable energy production and increased energy efficiency must also be approved.
Madam President, I endorse the words of my colleagues in the Delegation for relations with Japan - Mr Gollnisch and Ms Kalniete - words of respect and of sympathy to the Japanese. We must, however, also learn, and that means that this potential nuclear disaster should have an international dimension. There must be absolute transparency. We must find out why the International Atomic Energy Agency's warning was not followed up; there was no discussion about this warning. We should find out what happened.
I agree with all the others who say that we should combine our efforts in rebuilding. Therefore a free trade agreement is of special value and we should conclude this agreement as soon as possible.
(PL) Madam President, as a member of the European Parliament Delegation for relations with Japan, I would like firstly to convey expressions of sympathy and solidarity with the Japanese nation in the face of this enormous catastrophe. It has claimed almost 10 000 human lives, over 16 000 people are considered missing, and these numbers are constantly changing. The earthquake and the tsunami have caused unimaginable destruction. Losses are already estimated at USD 300 billion.
Although Japan has not asked the European Union for any help, we cannot remain passive in the face of the magnitude of this tragedy. The greatest anxiety is being aroused by the damage to the Fukushima nuclear power station. In the opinion of some experts, the situation is serious and may result in a repeat of what happened after Chernobyl. The declaration of the Hungarian Presidency and Mrs Ashton concerning humanitarian and expert aid should be given substance as quickly as possible in close cooperation with the Japanese Government.
(DE) Madam President, just 14 days ago, the Japanese company Toshiba and others that built nuclear power stations wrote in their promotional brochures that they had the safest nuclear power stations in the world - so much for the claim that we in Europe definitely have the safest atomic energy plants.
I believe that this extremely serious and tragic accident in Japan should make it clear how absurd it is to equate nuclear power stations with wind farms, energy efficiency or solar power plants when discussing the fight against climate change. What is more, this idea of low carbon technology is simply wrong. One needs to look at the overall risk from all technologies. My first specific question to you, Mr Oettinger, is as follows: is it not high time for you to include at least one scenario in the Energy Roadmap 2050 that simply shows what we can achieve by combining 100% renewable energy and energy efficiency? That is the very least that the citizens of Europe can expect.
Let me state, with regard to the stress tests, that we are in favour of such tests, but they must be mandatory and they must be European. The first bank stress test was manipulated excessively by the national authorities so that a couple of banks would be excluded. We needed a second round of stress tests to get things right. The second key element is 'independent expertise'. Mrs Lauvergeon from Areva and Mr Teyssen from E.ON, the Euratom officials from the Commission, the nuclear experts in Vienna, and indeed the national nuclear watchdogs are all biased. Even the national authorities will not admit that the safety tests outlined six months ago are no longer correct. In other words, we need independent experts. Otherwise you run the risk of hearing only biased opinions.
I have one final word to add. I would recommend caution, Mr Oettinger, when you point to Mr Sarkozy as the great champion in the struggle for worldwide nuclear safety. I would be a little more circumspect if I were you.
(DE) Madam President, Japan is still under threat of nuclear meltdown. Radiation from the nuclear power plant in Fukushima is rising dramatically. This is yet another horrific demonstration of how impossible it is to control nuclear power. That is why we are calling for an immediate abandonment of nuclear energy. Nuclear energy lines the pockets of the power companies, but when an accident occurs it is the people who pay the price. For this reason, the EU must immediately lay down a requirement for the operators of nuclear power plants to hold mandatory public liability insurance. Sufficient cover must be provided for all damage to health, property and other assets in all Member States. The European Union should finally halt the promotion of nuclear energy and terminate the Euratom Treaty. Billions in taxpayers' money is still being poured into a dangerous, high-risk technology, while safe alternatives like renewable energies remain under-funded.
(IT) Madam President, ladies and gentlemen, I think it would be a serious mistake to turn this debate into a kind of trial against the risks of modernity. We must acknowledge that science and technology allow us to live longer, to live under better conditions, to live with a more confident outlook and taking into account that food security conditions have improved, that the conditions of our welfare systems have improved, that conditions in our forward-looking world have improved, precisely because it has been able to use and exploit science and technology.
Of course this viewpoint is not without risks, but these risks can be overcome if we are able to join forces to deal with the problems faced by the international community day by day. Mr Brock, in particular, got it right when he said that there is a mystery in our relationship with things that makes us realise that we have not mastered everything, that however advanced we may be, we have not got the answer to all problems that nature poses to humans and the magnitude of this earthquake reminds us of exactly that. It is very likely that inferior technology and science led not long ago or a hundred years ago, for example in Messina, to an event that caused more than 100 000 deaths, despite a much lower intensity earthquake.
This should give us a clear guideline for the future: science and technology are tools and it takes good policy to put them to the fullest use. It will therefore take good politics, what we make together as institutions, to determine whether we currently have solutions to go beyond today's atomic age into the future or whether we must carry on taking these tools into account in the long term to enable the further development we all need.
Today, however, we are called on to do something quite different, essentially to take action to help with the pain and the need of a people. I do not hear much about this in this House, because we are all concerned about a political discussion that is attempting to drag in future concerns that do not really have anything to do with what is on the agenda.
(RO) Madam President, the crisis which is unfolding at the moment in Japan raises concerns about the safety of nuclear power plants worldwide. It is our duty to ask ourselves how resilient and safe the nuclear power plants built on our territory are.
I come from Romania and the citizens of my country are quite rightly concerned about the safety of the Cernavodă nuclear power plant, especially as many question marks have been raised about it recently in the press.
I firmly believe that not only in Romania, but also in a number of Member States, the general public is wondering whether they would be adequately protected in the event of natural disasters which could affect the nuclear power plants.
Last week Germany decided to carry out a detailed inspection of its systems for producing nuclear energy. In light of the events in Japan, it is absolutely imperative to carry out an urgent review of the nuclear safety situation across the entire European Union. All Member States should exercise strict and total control over these power plants.
The European Commission must not only ensure that the Nuclear Safety Directive will be implemented properly, but also monitor closely, along with the competent authorities in the Member States, the state of these power plants.
The tragic situation in Japan highlights to us once again that we need to do our utmost to create rapid response mechanisms for tackling disasters.
(FR) Madam President, a few words on Japan. Firstly, everything must be done to relieve the suffering of the Japanese people, who deserve all our compassion and solidarity.
Secondly, on top of the two natural disasters - earthquake and tsunami - there is a third disaster, this one being nuclear and therefore man-made. Everything that has been said on this matter can be summarised in one word: hiatus. Yes, we are faced with a paradigm shift which boils down to two questions: what should be changed, and, secondly, what can we start by changing in regard to energy production?
We can be sure that if we had run out of fossil fuels and nuclear energy, as it were, we would very quickly be able to get a more accurate picture regarding the potential for developing renewable energy sources. We are expecting the European Union to redefine its strategy on this issue. For this to happen, it needs a vision, strength of will and a detailed roadmap.
(NL) Madam President, I would, first of all, like to congratulate Mr Oettinger on getting off to a good start. You did, indeed, get off to a flying start last week, but since then you seem to have gone downhill. However, you really need to tackle this now and clarify your position, because what you said last week was that we should have a debate on Europe and on a future for Europe without nuclear energy. You have not repeated that since then, although that should be the subject of our debate now. Time and again, many studies, scientific studies, have shown that you can achieve your environmental targets without using nuclear energy. It is possible to run Europe entirely on sustainable power. That should be the subject of our debate today.
Being for or against nuclear energy is a matter of political choice. We should not have to justify why we are against nuclear energy. Those who are in favour of nuclear energy are the ones who should come up with a justification. Hence, the importance of the stress test.
I have two questions for you, Mr Oettinger, two important questions. First of all: how are we going to establish the criteria? How are we going to ensure they are independent? Secondly, what will happen if a nuclear power fails to pass the stress test? What will be the consequences then?
(PL) Mr President, Commissioner, the events in Japan have affected all of us very profoundly. We pay tribute to the people who - at the risk of their lives - are dealing with the effects of three events which occurred together - the earthquake, the tsunami and the incident at the nuclear power plant. This tragedy has evoked great sympathy, and in so doing has also started the discussion we are currently witnessing in Europe on the future of nuclear energy and Europe's energy strategy. We recently adopted an energy strategy for Europe up to 2020. At the moment it is, in a way, being undermined, although in the strategy we do accept nuclear energy. We say there that it should simply be accompanied by stringent safety conditions. However, it is an acceptable part of the energy mix of a number of countries.
It seems to me that this discussion should also enhance European cooperation on energy - and this is something we have asked for in our report. Today we not only have to improve safety conditions, we also have to strengthen the European Atomic Energy Community and move towards a European Energy Community. The European Commission must press for better cooperation between Member States and for Europeanisation of nuclear policy. Stress tests should not be voluntary - some countries will use them if they want to, while others will not. This must be part of building what is, after all, to be a common policy on nuclear energy.
We should also support new technologies. Europe's entire energy strategy is based on decentralisation and diversification. Since this is the case, we should think about promoting small and medium-sized nuclear reactors. They cost less, are built as modules and as a result can be tested more easily in terms of safety. Perhaps this form will be more acceptable to public opinion, because we will not be able to eliminate this type of energy completely.
(LT) Mr President, Japan has experienced the unimaginable impact of a natural disaster and a nuclear accident. The people of Lithuania are actively raising funds and trying in every way possible to contribute to aid for the country's victims. We remember and will always remember the painful consequences of the Chernobyl nuclear disaster, which the people of this region continue to feel, even after three decades. The disaster in Japan is forcing us to fundamentally reconsider the issue of nuclear safety. We cannot control natural cataclysms, so we should at least ensure that natural disasters do not cause additional and particularly painful nuclear disasters. I agree with the review of existing infrastructure and the creation of new capabilities, but we must thoroughly analyse events at the Japanese nuclear power plant, particularly in light of the Chernobyl precedent. We must reach conclusions and adopt measures that would allow us to significantly strengthen nuclear safety throughout Europe.
Mr President, my concern about the nuclear industry has been overshadowed by my concern about climate change and I now believe that nuclear has a role to play in helping us fight global warming. That was true before the incidents in Japan and it remains true now. There are obviously lessons to be learned. There are the problems of design, inadequate regulation, not enough independence and obviously: do not build nuclear reactors in earthquake zones.
But we live in a world of hazards; our cities have chemical factories across the board, all of them present huge potential risks, but we manage those risks, we live with them. Over the decades we have had horrific train accidents; we do not close the railways as a result. We learn lessons; we apply them, and we improve safety. That is what we must do with the nuclear industry.
(SL) Mr President, if we are serious about our climate targets, then nuclear energy will remain part of our energy mix. That is why our discussions must not be ideological. What we need, first of all, are answers to numerous questions, such as what was the main reason for the accident and how could it have been prevented? Did the responsibility, implementation and supervision systems collapse? Was the safety culture in one of the nuclear plants weak? What are the options for storing spent nuclear fuel more safely? Was the regulatory authority too weak to take timely action?, and so forth. We need answers to these questions, and then we will be able to take responsible political action.
What does taking responsible political action actually mean? We need to reach a social agreement on acceptable technologies, in particular on the role of nuclear power plants. We need to ensure the 'safety first' principle is implemented. We need to formulate a legislative framework, which would provide adequate financial and human resources for the safe operation of complex technologies. We need to facilitate the development of an excellent and independent nuclear profession, its continued training and the transfer of knowledge from older to younger generations. We need to assess the competence and independence of regulatory bodies which play a key role in ensuring the culture of safety, and we need to ensure safe disposal of highly radioactive waste and spent nuclear fuel.
Finally, I would like to mention the common safety criteria. Today, we all agree that we really need them, but remember 2009, when we discussed the nuclear safety directive. Even back then the European Parliament affirmed the common European criteria which the Council unfortunately did not affirm. At the time, the European Parliament proved it was taking the right action. Therefore, I think that it is high time that the European Parliament was given more powers in the field of nuclear energy and we ought to reach an inter-institutional agreement so that we can have codecision powers.
(HU) Mr President, first, I would like to express my deep sympathy, second, my respect for the Japanese people and the Japanese nation, and third, my greatest admiration for and appreciation of the Japanese heroes who are working at this moment in the power station. A tragedy has happened which will be remembered forever in the history of Japan and the world. The disaster-stricken country has asked for the European Union's help in the preliminary coordination of the aid offered by Member States.
The Commission's swift reaction was gratifying, as was the fact that it was confirmed by the Commissioner that every assistance would be given to Japan and the almost half a million people staying in temporary shelters following the devastating earthquake and tsunami. I firmly believe that everything must be done on top of this to avert the consequences of the disaster and rebuild living conditions. At the same time, however, I would like to voice the opinion that it is not fortunate to contrast this type of tragedy and similar tragedies with the use of nuclear power. Nevertheless, naturally, nuclear power plants must be equipped with the largest safety system, and must then be inspected continuously in accordance with the strictest regulations.
The Commission's proposal to organise broad European consultation is to be welcomed. I also support, as I believe it is necessary, the Commission drawing up guidelines which lay the foundations for a well-functioning safety system coordinated at a European level and guarantee the continued safe production of nuclear energy in the future. The Japanese people's behaviour is exemplary and sets a precedent for us. I strongly believe that they deserve every support. Thank you, Mr President.
(HU) Mr President, Commissioner, ladies and gentlemen, today we are all a little Japanese. Even in the midst of the natural disaster we must admit that nuclear safety has a human face. Planning, construction, operation, dismantling and, like now in the Fukushima power plant, handling accidents are a trial of strength of human knowledge and dedication. The European stress test is an important step for us to plan what has been unimaginable until now for the future. Commissioner, we can best pay tribute to the Fukushima workers if European experts are involved in making European professional and policy decisions. Those nuclear workers should be involved whose dedication and knowledge are indispensable.
It is very important that nuclear knowledge be maintained and extended in the medium term because this is the real guarantee of safety. Moreover, I would like to draw attention again to what Mrs Ulvskog said. Nuclear research and development must provide answers, better than at present, as to how we can handle nuclear waste and its ever-present 60-year history. Thank you for listening.
(DE) Mr President, I would like to thank Commissioner Oettinger for taking such a serious-minded and responsible approach to this issue.
We should consider whether the Western European Nuclear Regulators Association (WENRA) should be upgraded to the position of European regulator for the 27 Member States. We should think about whether the standards of the International Atomic Energy Agency (IAEA) should be made legally binding and whether this new regulator should be given the power to order an immediate shutdown if standards are not met. We should also consider reforming the Euratom Treaties, focusing on the safety and security regulations, as well as the issue of the coverage of the costs for decommissioning and final storage, which needs to be sorted out now.
I believe this to be a sensitive subject. We must take this opportunity here in Europe to implement a peer review and to institute the latest standards so that the health of the population is not put at further risk.
Mr President, of course I welcome the speedy assistance that we have given to the Japanese in their time of need, and I welcome and share the sympathy expressed with the Japanese. However, I cannot help but think that the sincerity of our comments on solidarity will be a little bit tempered by the action of some of our Member States.
Reading our newspapers, I see that the Spanish Government has urged that goods from Japan be checked carefully for radiation; that the Netherlands Government has cautioned dock workers to handle all containers from Japan with care; that the French Government has called for the checking of all imports; and that the German authorities are demanding random checks on all goods imported from Japan including cars. These are goods which left Japan two or three weeks - and in some cases two or three months - before the earthquake.
There is little expression of solidarity and sympathy in such action, and I would ask the Council and the Commission to try and speak to the Member States to say that, if they really want to express solidarity, they should not put out such scaremongering stories.
Mr President, I am surprised that the Commissioner seems so optimistic about getting the situation in Fukushima under control in a few days when nuclear experts have talked about weeks and months; meanwhile the plant is still emitting radiation which is continuing to seep into the food supply and into the water supply.
I welcome the call for stress tests but they do not answer the bigger questions. The question is: do we want to accept the rising risks of nuclear power in a world where complex natural disasters and extreme weather events are very much on the increase? The safety of nuclear reactors simply cannot be fully guaranteed in the event of a large-scale disaster of any description where there are multiple levels of disruption, where you get cuts to electricity, to water supply, to communications and to physical access. That is the question: do we actually want to take this risk when we have other alternatives?
(PT) Mr President, we should like to express here our complete solidarity with the Japanese people, and we too offer our condolences to the victims of the disaster that has struck the country.
We know that this disaster has triggered serious accidents in the Fukushima nuclear plant, the consequences of which still cannot be fully assessed. The accidents in this plant's reactors resulted from the combination of highly improbable factors, it is true; however, they did combine and potentially it could happen again in other nuclear plants.
We must therefore learn important lessons from what is happening in Fukushima. There is an immediate need to review and, if necessary, adapt the redundancies in terms of the plants' safety systems, particularly with regard to the cooling systems.
It is necessary to reassess the locations of existing nuclear plants, particularly according to the risk of earthquakes and the risk that a tsunami will occur. However, there is also a need to undertake a broad discussion as a society about the energy issue, our present and future needs, and how these can be met, tackling in a lucid and informed way the risks, impacts, potential and limitations of the various sources of energy.
(IT) Mr President, ladies and gentlemen, I would firstly like to express my solidarity with the Japanese people who have been so hard hit by the catastrophe. It was a surprise to find that Japanese technology had not kept pace with events that constantly recur in those areas. Having kept a technologically obsolete nuclear power plant in operation is certainly not a matter of minor importance and these things should make us reflect on the European nuclear energy programme.
We cannot allow ourselves to fall prey to fear and make hasty choices today: we need a general agreement on making existing nuclear plants safe and screening those that are under construction. Europe can not refrain from helping the Japanese people, not only due to the emergency, but also due to the probable financial crisis linked to the terrible catastrophic event.
In the short run, steps must be taken to deal with an economic slowdown in Tokyo and with the likely consequences for the countries most closely linked to Japan. We should not forget that the government was already weak before the disaster and without a majority in the Upper House, meaning a crisis of the executive could be in the offing.
(DE) Mr President, I would like to begin by expressing my sympathies to all those affected by this devastating situation. The tragic accident in Japan has led to a nuclear disaster that is now familiar to us all. Europe has reacted in a relatively swift and united manner, although there is an awareness, which is hopefully shared by all those who support nuclear technology, that radioactivity knows no national borders and that nature does not recognise safety standards, however high they may be set. We have witnessed Chernobyl - a failed so-called stress test - and now we have Fukushima. The time has come for those who favour nuclear power to place the wellbeing and health of human beings and the natural environment above all financial interests. We should consider a Europe-wide phase-out and promote renewable energies.
(HU) Mr President, the tsunami after the earthquake in Japan was the direct cause of the accident at the nuclear power plant, which became above all a question of safety for both the profession and the public. This is why the correct decision was made to subject our functioning nuclear power plants to rigorous testing. It has become clear that we need a comprehensive, thorough debate in order to reach a rational decision concerning the future of nuclear energy. We must also be aware that, after a terrible tragedy of this nature, people will become more afraid, and this is precisely why we must make sure that objective and genuine information is given and safety measures are tightened.
However, I would like to emphasise that nuclear power plants in Europe are subject to entirely different environmental factors than those in Japan. Europe is not threatened by the danger of either tsunamis or such a powerful earthquake, hence direct conclusions should not be drawn from this unfortunate tragedy. Our facilities are prepared for the potential impacts on them, and nuclear energy can remain an integral part of our energy resources in the future as well. Finally, I would like to express my sympathy and esteem for our Japanese friends. Thank you.
Member of the Commission. - (DE) Mr President, honourable Members, I have listened attentively to your contributions and would like to thank you for the objectivity you have displayed, both in relation to the disaster and its consequences. We have heard expressions of solidarity and sympathy, as well as offers of help. There is nothing further to add to that. This encourages us in the work to be done by the Council Presidency and the Commission.
The general issue at stake here is disaster response. If we consider Haiti and Pakistan and the host of other recent natural disasters, then I believe that the Commission's communication on an improved European disaster response, which was approved by the Council in December of last year, points the way ahead. We need to improve cooperation within the framework of disaster response procedures at a European level and must dedicate appropriate financial and human resources to this, as well as coordinating efforts at European level. I have no doubt that Mrs Georgieva will bring some concrete proposals to Parliament and the Council during the course of the year.
When it comes to energy policy in Europe and the lessons to be drawn from the new information arriving from Japan, I believe that we need to start by taking an honest look at the facts and realities. Let me take the example of the German Government and its coalition parties, reminding you that I am a member of one of these parties. Our government has announced a significant change of direction. Seven nuclear power stations have currently been taken offline in Germany. This action has been criticised for 'not showing much credibility' or for being a 'typical display of German angst'. I believe we need to remember that respect for different positions should be the starting point for deliberations. I wish to express my respect for Parliament, which a few years ago gave its clear backing to the permanent use of nuclear power in the European energy mix, but which has doubtless begun to reconsider this position . Secondly, I wish to express my respect for the EU's regulatory powers. I have re-read the Euratom Treaty very carefully and have also looked closely at the Nuclear Safety Directive adopted by the Council and Parliament in June two years ago. The second document makes many formal recommendations about the authorities to be established, information and reporting obligations and other points, but offers hardly any specific, material recommendations for construction or operating techniques, or even the most general specifications.
If Parliament proposes extending European legislation today, I am quite prepared not to wait for the reports from the Member States in 2014 before submitting a report to the Commission, but to insist that this Directive should become national law by July of this year at the latest - this would be incumbent upon the Member States - so that it will be possible, as further information is gathered from Japan and from the comprehensive stress tests, to discuss a proposal from the Commission for further specific, material requirements for nuclear safety here in Brussels over the next year rather than later.
It has been said that I need to 'act decisively'. I would disagree, however. I will take a consistent approach to this issue in asking what competences European legislators have and have not given me. When, even in the current climate, I hear criticism from some national governments for an over-dramatic assessment of the situation and the lessons to be learned from it, while others say it is high time I took decisive action, then I prefer to take a middle course. I have always felt comfortable on the middle ground. When you are criticised by both sides, then perhaps you are actually getting things right.
Many of Europe's 143 nuclear power stations will still be online in ten years' time and, unless present governments have a change of heart, many, though not all, will still be operating in the following decade too. Consequently, it is in all our interests to insist on the highest safety levels, new standards and a further reduction of risks for those nuclear power stations remaining in operation in the medium to long term.
Secondly, I assume that new nuclear power plants will be built in Europe under the aegis of the Member States, their national parliaments and governments. If we consider the referendum to be held in Italy in June, then we can see what is coming down the line and I note that with the exception of Germany, none of the thirteen Member States who operate nuclear power plants have changed their policy on this issue. I have been closely monitoring the debates at national governmental and parliamentary level and in the media
We need to understand that, although this is a European issue, there is also a global dimension. It is in all our interests to ensure that the highest standards apply not only in our own territories, but also throughout the world, as, after all, nuclear power will be in use around the world for decades to come. It is for this reason that I welcome ...
(Heckling)
Mr Turmes, I really am trying hard to remain calm and objective here. I suggest you do the same. When you tell me not to trust Mr Sarkozy, I can only say that I have every confidence that he will table this point for discussion at the G-20 summit. This is a major success in itself: the issue will be discussed in a forum attended by the Americans, the Chinese, the Russians and others who already operate nuclear power plants, are planning to build new plants or have authorised major industrial concerns to build nuclear power plants in their countries. That is why I believe that the reassessment of risks and higher safety standards are essential, irrespective of whether one is for or against nuclear energy, because nuclear power is going to remain part of our global future.
(Heckling)
This is not the time to go back over the ground covered in the debates of two years ago. I am not the right person to deal with on that score. You are welcome to make your views known when others come to speak. I do not believe that you are addressing this issue to the right office holder.
Let me turn to the question of the Energy Roadmap 2050 and the criticism we have heard that this does not sufficiently promote and fund renewable energy sources. In this case you are underestimating the power of your own resolutions, although we seek to monitor and guarantee compliance with such decisions. 20% renewable energy sources in just nine years actually corresponds to 35% in the crucial area of electricity generation, which is where these sustainable sources are primarily deployed. We are well on the way to generating 35% of electricity from renewable energy sources - and the Member States are playing their part - while renewable energy sources are set to overtake nuclear power and coal in electricity generation in four to five years. This means that we are on the way to making renewable energy sources the most important sources for electricity in Europe. We will present our concepts and scenarios for the Energy Roadmap 2050 in late spring. However, there are other significant dates besides 2050, which might seem far off - there are also interim targets for 2025 and 2030, in other words for the period that requires investment in infrastructure and production capacities right now. I do not want to make concrete commitments here at this point, but by 2030 we will certainly have gone beyond 35% renewable energy sources, reaching a figure of over 40%, or even 60%, or somewhere in between. If this does prove to be the case, then nobody will be able to argue that renewable energy sources did not receive sufficient backing; renewable energy sources will play a decisive part in the energy mix within our lifetime.
(Interruption by Mrs Harms)
Mrs Harms, I am talking about the Energy Roadmap, while you are referring to the CO2 Roadmap. These are two different issues. We have not lowered the targets for 2020. They are unchanged - a 20% standalone target and 30% if other countries follow suit. This has always been the position of Parliament, the Council and the Commission and this is the global offer on the table. There have been no changes. What we are talking about here is 'renewable energy sources' and that is where we shall achieve over 40%. We have therefore created a basis for ensuring that the energy mix is no longer just a matter for the Member States, but that the Member States share 50% of the responsibility, or a little more. Secondly, we have also set down requirements for establishing subsidy principles and for how the financial and technical resources are to be set up in the Member States with our cooperation.
You can rest assured, Mr Turmes, that the scenarios will seriously examine something that has been proposed by various bodies, namely a move to up to 100% renewable energy sources. However, then you need to take a look at the legislation, specifically Article 194, which states that the energy mix is a matter for the Member States. I do not regard the Treaty of Lisbon as set in stone. It does, however, provide the parameters for my activities, setting down the rights of the Member States. These rights are jealously guarded, whether in Berlin, Luxembourg, Paris or London.
I have one final point to make. I listened very carefully to what Mr Davies and Mr Hall had to say. They both belong to the same party. They both come from the same Member State. Yet, as we have heard, they have diametrically opposed positions. I respect that. When a small party in a large country can accommodate such divergent opinion as expressed by these two honourable Members and when the same party was opposed to nuclear energy in its country before the election but can accept it now that the election has taken place, then I respect this nonetheless. However, this goes to show the ecological, economic and political dimension of this issue, which is why we shall always have disagreement. Part of the process is always global in nature.
President-in-Office of the Council. - (HU) Mr President, Commissioner, honourable Members, I promise that I will be brief. Sympathy and a cool head are, I believe, the two things which should guide our actions now. Through sympathy we can help the Japanese with all they need; we can listen to them and take action where they, too, see a need, and a cool head is required in order to make the right decisions in good time about our own future. We should not decide on an issue of such importance under the influence of events. One thing that is certain, and no one in this Chamber has disputed this today, is that we must strive to achieve maximum safety with all our strength.
It is our duty, moreover, to fully inform citizens in order that they understand what is under discussion, and when, about what and how we decide. It is very important that we draw conclusions and learn lessons. We should examine the events without being either tardy or jumping the gun and making statements which in a couple of weeks' or months' time may not stand their ground. As regards stress tests, I would simply point out that now, based on the current regulation, there is a voluntary option for these. Several of you have mentioned amending the legal bases, the frameworks which are in force today, which I firmly believe that the European Council would not exclude. This needs to be elaborated and an appropriate proposal tabled. There is no need to hurry but naturally the work must start.
Commissioner Oettinger also pointed out that the energy mix is a national competence. Every Member State makes a sovereign decision about which forms of energy it uses to cover its energy needs. Half the Member States, half in terms of scale, use nuclear energy. When we have the appropriate legal basis, we will be able to impose a safety obligation on anyone, but the option and responsibility to choose lies with the Member States. In any event I welcome with pleasure that the Commission, as Commissioner Oettinger mentioned, will be able to prepare the report by July 2011. As a final thought, we talk a lot about research and development, which is also a cornerstone of the Europe 2020 Strategy. It is our task to create the best possible conditions for research and development in the European Union. Indeed, we still have much to do in this area. With the aid of research and development we should find the safest possible and most environmentally friendly forms of energy production. Let us make science serve people and the maximum safety of people. Thank you very much, Mr President.
I have received one motion for resolution1 tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow (Thursday, 24 March 2011).
Written Statements (Rule 149)
in writing. - (HU) First of all, permit me to express my profound condolences to the Japanese people and the relatives of the victims in connection with the exceptional natural and industrial disaster which happened barely 12 days ago. The Japanese tragedy reminds us that natural and industrial disasters can occur anywhere at any time, even in Europe, too. The question is merely when and where they will happen. This is precisely why I believe it is important for the European Union, in the event of a potential industrial disaster in Europe, to have at its disposal an adequate financial facility to intervene immediately and effectively, and to alleviate damages. Naturally, the EU efforts aimed at prevention are very important, but at present the European Union does not have a financial facility that can satisfy the aforementioned need. We only have to imagine what would happen if a disaster struck a Member State in a difficult financial situation. Apart from the shocking social and environmental consequences, this would gravely affect the budget of such a country and the European economy as well. In my view for this reason Europe needs a new disaster insurance scheme which, based on the principle of mandatory liability insurance, would provide additional funds in the region of EUR 4 to 5 billion per annum from payments by potential polluters in order to extend swift financial aid in the event of industrial disasters. Furthermore, the payers may also be the beneficiaries of the scheme as a result of the support they could claim through tendering for safety and environmental protection investments from the unused funds.
in writing. - (IT) The growing demand for energy requires diversification in the supply of alternative energy sources to oil, such as renewable solar, wind and nuclear energy sources.
In my view, the production of energy from nuclear sources is not an argument that should be discussed with feelings running as high as they are at present. I am afraid, in fact, that the usual opponents of nuclear power, often financed by oil companies, will try to exploit events in Japan to promote Italy's energy dependence on oil and its by-products. More than 8 000 people in Italy and more than 350 000 in Europe die each year because of pollution caused by burning oil by-products.
Moreover, as regards the identification of possible sites in the area, I stress that this choice is aided by technical and scientific guidelines produced by experts that will put administrators in a position to make the most appropriate choices to ensure public safety and environmental sustainability. I hope that discussions about alternative energy sources to oil can be addressed with objectivity, ensuring European citizens adequate and accurate information in order to prevent easy manipulation, making us even more dependent on unstable oil-producing countries.
in writing. - (RO) I share the sentiments of my fellow Members who have expressed their condolences to Japan and the Japanese people in the wake of the tragedy they are going through. The EU must support Japan with all the capacity it can muster in launching and running the reconstruction programmes. I have closely followed the debate, but I must say that I cannot agree with turning such a tragedy into a crusade against nuclear energy. This is a cheap, green source of energy and technological progress will make it increasingly safe. A plane crash, for example, is similarly tragic, but I do not believe that this provides sufficient reason for us to have doubts about the benefit and safety of planes. The correct solution is: yes to stress tests, yes to supervision and no to demonising nuclear energy.
in writing. - Madam President, I would like to convey my sincerest condolences to the people of Japan, who have suffered from a terrible natural disaster during past weeks. Japan is being provided with assistance from the European Union, as well as from the Member States. The European Union will continue with any kind of assistance that the Japanese government regards appropriate to help them get through this terrible crisis.
However, the nuclear power plant alerts in Fukushima have provoked an emotional debate over the use of nuclear energy in the European Union in general. I would advise everyone to consider their positions dispassionately and keep in mind that the use of automobiles was not forbidden when an Irish scientist, Mary Ward, was thrown out of, and run over by, her cousin's steam car on 31 August 1869.
Instead we should learn our lesson and increase investments both into nuclear safety and innovative research. Fossil fuel resources are exhaustible and renewable energy is still very much experimental. Nuclear energy, on the other hand, could hold the key to our future. If the first cavemen had been afraid of fire, we would still be living in the Stone Age.
in writing. - (CS) First and foremost, I would like to join all those who have expressed sympathy for the people of Japan, stricken by the destructive earthquake and the tsunami. This natural disaster has taken the lives of thousands of people, which is an appalling loss. It has deprived further tens of thousands of their homes, personal items and belongings, dramatically changing their lives for years to come. We must not forget this, even though the media are concentrating instead on the nuclear energy issues. The problems of the damaged Fukushima plant almost overshadow everything else. However, I would like to say - in connection with the alarmist scenarios - that the atomic bombs dropped on Hiroshima and Nagasaki still constitute the greatest ever nuclear catastrophe. The greatest threat to humanity is the military nuclear arsenal. It is expanding, despite the many good intentions, and it lacks the permanent and thorough public control that we see with nuclear power plants. Moreover, after the events in Japan, safety requirements and standards will surely be further enhanced. We must therefore stick to a sensible position, avoiding any hasty or even hysterical reactions to the events in Japan. There is currently no alternative to nuclear energy, which provides us with much-needed, accessible and emission-free power. I am pleased that the Czech Republic, Finland, France and others are taking a realistic approach to the issue. This is in contrast to countries where nuclear energy has become a pawn in pre-election battles to an extent that is almost unethical, bearing in mind the situation in Japan.
I would like to comment on the situation in Japan. Humanitarian aid for Japan is an obvious and necessary reaction of the European Union in response to the tragic catastrophe which has hit the country. I think Japan and the affected regions should be given all necessary aid (technical, administrative and organisational) as well as financial support. Besides emergency aid, we should also consider developing a model of systematic cooperation with all countries which are at risk from various types of disaster, including countries which are not part of the European Union. I would like to ask the services of the Commission and the Council which are responsible for this area to review the relevant legislation and make proposals for enhancing exchange of effective practices in the field of crisis management.
Increasing numbers of countries, including those of the European Union, are suffering more and more often as a result of natural disasters. Therefore it is essential to have permanent and highly developed international cooperation. It is also important to conduct a review of existing legal and regulatory frameworks for the safety and protection of nuclear installations. In this connection I would like to draw attention in particular to two things: monitoring of full transposition of the directive on the safety of nuclear installations and adoption of a directive on radioactive waste.
in writing. - (IT) Following the earthquake on 11 March, the consequences of the crisis in Japan for nuclear safety and the global economy have shaken the European Union, which is already grappling with instability in North Africa.
I welcome the decisions taken at the special meeting of energy ministers, held in order to examine the implications of the accident at the plant in Fukushima, and trust in the determination of Member States to carry out stress testing of nuclear power plants in the European Union to be extended to non-European countries, and especially neighbouring countries. In this context, and giving due importance to the nuclear moratorium decision taken by some Member States, and the fact that public consultations on energy development are imminent, it is important that the Commission should report on the safety situation in European nuclear power plants that could affect neighbouring regions of Member States if an incident occurred.
in writing. - (EL) I too wish to express my condolences and support for the people of Japan suffering from the disaster wreaked by the massive earthquake and tsunami, which claimed thousands of lives and left considerable damage in its wake. Of course, science and technology have done the most to help make the usual important structures safe and, of course, we have very strict rules to reduce their vulnerability; however, the recent massive earthquake and catastrophic tsunami which followed, claiming thousands of lives and causing destruction on a biblical scale, and the very serious damage to the nuclear reactors in Fukushima are such that we need to review and change the prevailing opinion of the safety of nuclear plants. They must be located and designed on the basis of criteria every bit as extreme as the natural phenomena to which they may be exposed. Scientists estimate, with a high degree of probability, that strong earthquakes may well occur in the medium and long term. Politicians should not therefore, under any circumstances, plan nuclear plants in active earthquake zones. There are modern, viable, smart and efficient ways for countries in earthquake zones to satisfy their energy balance. Otherwise, it would appear that human life is being used to counterbalance the energy problem.
First, I should like to offer my condolences to the Japanese people on behalf of Jobbik, the Movement for a Better Hungary, and the whole Hungarian people. Hungarians have always regarded the Japanese with cousinly affection, which makes the disaster particularly shocking. It is the European Union's duty to help the people of Japan, and all the assistance Japan requires must be given. At the same time, the consequences of this disaster must be drawn, which clearly show for mankind that the globalised world estranged from nature is extremely fragile. There is a Hungarian proverb which says that a wise man learns from other people's misfortunes. The nations of Europe must learn from this disaster, and, returning as far as possible to nature, to natural foodstuffs and to natural energy resources, protect our environment for future generations.
in writing. - (LT) Firstly, I would like to offer the Japanese people my sympathy following the earthquake and tsunami that have struck the country and claimed many lives. Given the tragic disaster at Fukushima nuclear power plant that followed the earthquake and tsunami, I would call on Europe to consider the future of nuclear energy and look for other alternative means of producing energy. Furthermore, our assessments of the impact of the disaster must be based on information and expertise provided by specialists and experts, and we must view new means of producing electricity from a scientific perspective. The events in Japan should be a worry for all Member States, regardless of whether or not their countries have nuclear power plants, because if similar disasters occurred, radiation would threaten the whole of Europe. At present Russian and Belarusian intentions to build nuclear power plants are a major cause for concern for the countries of Eastern Europe, in particular the Baltic States. The impact of radiation from these planned nuclear power plants is an even greater worry and there is concern about neighbouring countries complying with international safety requirements. I would like to stress that immediately after the disaster in Japan, Germany shut down its own reactors built before 1980. The Member of the European Commission responsible for Energy also maintains that Europe should strive for a future without nuclear power plants. Therefore, once we have assessed the potential radiation threat to Europe, here in the European Parliament we should discuss the risk of nuclear power plants near the European Union's external borders.
The devastating earthquake and tsunami which struck Japan and the Pacific region on 11 March 2011, taking a toll of thousands of innocent lives, was a tragedy which has moved us all. It is our duty to convey expressions of profound solidarity with the Japanese people and government and to offer our condolences, and it is also our duty to extend humanitarian, technical and financial aid. I am pleased that the European Union provided this essential support almost immediately, using its best rescue teams and its experience in the field of disaster mitigation. This aid must be given continuously until the situation in Japan stabilises. In view of the disturbing fact that the disaster caused an extremely serious nuclear accident, which is affecting the Fukushima nuclear power station and constitutes a fresh threat to life and health, we should review and test the safety of nuclear power plants within the EU. Despite the fact that the accident at the Fukushima power station is a warning to us, I do not think it should cause us to panic or be prejudiced against nuclear energy. Japan has very often helped European nations in mitigating the effects of disasters, using its extensive and valuable experience in this area. The time has come when we have to take up this important role. I am certain that such cooperation will not only bring benefits in the form of emergency aid for the victims, but will also strengthen our relations with such an important friend as Japan.
The catastrophic earthquake which struck Japan is a very powerful demonstration that no country, not even one with a highly developed economy, can cope on its own with the scale of the tragic effects caused by such an enormous disaster. Alongside the expressions of sympathy which we all extend today to the people of Japan, it is our duty to provide aid to the victims of the disaster. An event as unpredictable as an earthquake, which alongside the tragedy of its many thousands of victims has also resulted in a major threat of a nuclear catastrophe, demands that we learn its lessons, despite the fact that we are not directly affected by this disaster. We must give a sincere answer to the question as to how well prepared European nuclear power plants are for incidents of this kind. Therefore, in order to avoid potential threats in the future - because even though they are unlikely they are, however, possible - and to ensure the safety of the people of Europe, it is essential to verify the safety features which are in place in nuclear power plants in the Union's Member States.
in writing. - We should not only focus on nuclear safety within the EU, but also look at its immediate neighbourhood. Two new projects for nuclear power plants with experimental reactors are being developed on the edges of the EU: one in Kaliningrad and another located in Belarus, 23 km from the EU's external border and 50 km from Lithuania's capital city.
Both sites were selected on unknown criteria. The lack of transparency in the process, flawed consultations and failure to share information with the affected countries make both projects a cause for serious concern. Work has already started, although the international environmental impact assessments of both plants are far from complete.
Moreover, immediately after the tragedy in Japan, Russia and Belarus signed an agreement giving a green light to build the plant in Belarus. Data from the Chernobyl and Fukushima tragedies show that the area of immediate radioactive impact is 50-55 km. In the event of an accident, the capital of an EU Member State would be immediately affected. The EU should demand that these third countries take their responsibilities seriously and carefully observe international obligations and standards for nuclear energy. I hope the upcoming European Council will agree to take the appropriate decisions.